                  Case 2:17-cv-01946-JCM-PAL Document 90 Filed 11/14/18 Page 1 of 3



                Marquis Aurbach Coffing
                Craig R. Anderson, Esq.
             ►7 Nevada Bar No.6882
                10001 Park Run Drive
                Las Vegas, Nevada 89145
                Telephone:(702)382-0711
             4 Facsimile:(702)382-5816
                canderson@maclaw.com
             5    Attorneys for Defendants LVMPD,Sgt. Crumrine, Ofc. Tran and Ofc. Flores
             6                         UNITED STATES DISTRICT COURT
             7                                DISTRICT OF NEVADA

            8 ESTATE OF TASHI S. FARMER a/k/a                         Case Number:
              TASHII FARMER a/k/a TASHII BROWN,                  2:17-cv-01946-JCM-PAL
            9 by and through its Special Administrator,
              Lorin Michelle Taylor; TAMARA BAYLEE
           10 KUUMEALI'MAKAMAE FARMER                        STIPULATION AND ORDER TO
              DUARTE,a minor, individually and as          EXTEND TIME TO FILE DISPOSITIVE
           11 Successor-in-Interest, by and through her       MOTIONS(FIRST REQUEST)
r~            legal guardian, Stevandra Lk Kuanoni;
           12 ELIAS BAY KAIMIPONO DUARTE,a
w             minor, individually and as Successor-in-
O       ~,
        °°
V   ~~     13 Interest, by and through his legal guardian,
x ~~`" Stevandra Lk Kuanoni,
     ro ~ 14
V Q`~~
   ~ ro
~i ~zw
                                             Plaintiffs,
~a~~
           15
                       VS.
     o>o
        N
             16
~     a °O   LAS VEGAS METROPOLITAN POLICE
~       o 17 DEPARTMENT,a political subdivision of
O~           the State of Nevada; OFFICER KENNETH
          18 LOPERA,individually and in his Official
             Capacity; SERGEANT TRAVIS
          19 CRUMRINE,individually and in his Official
             Capacity; OFFICER MICHAEL TRAN,
          20 individually and in his Official Capacity;
             OFFICER MICHAEL FLORES,individually
          21 and in his Official Capacity; and Does I
             through 50 inclusive,
          22
                                            Defendants.
          23

             24       ///
             25

             26       ///
             27
                                                     Page 1 of3
                                                                      MAC:14687-057 3576610 1 11/14/2018 11:30 AM
                   Case 2:17-cv-01946-JCM-PAL Document 90 Filed 11/14/18 Page 2 of 3



              1         Pursuant to LR IA 6-1, the parties, by and through their undersigned counsel of
              2 record, hereby agree and jointly stipulate that the dispositive motion deadline in this case,

              3 currently set for November 26, 2018, be extended an additional sixty-three (63) days up to

              4 and including Monday, January 28, 2019. The following grounds constitute good cause

              5 for granting this extension:

             6           1.     The parties conducted discovery including depositions up and until the

              7 ~ October 29,2018 discovery cut-off.

              8         2.      Many of the deposition transcripts have not been received and are necessary

             9 for the dispositive motion briefing. The parties understand that some transcripts will not be

             10 complete until early/mid December.

~            11         3.      All counsel have scheduling conflicts with the upcoming holidays that would
i~
w       ~ 12 require various extensions with respect to the filing of responses and replies.
O      °°
V ~~M~~ 13       4.     Plaintiffs' counsel has a scheduled honeymoon beginning on December 26,
   .>_~,~
V~ Q~~ 14 2018 through Januaxy 12, 2019.
    ~~
   ~~~
   ~zw 15        5.     Rather than file dispositive motions and then extend the time for all
   a ~~

~ .-+
  o>~ ~ N
          16 subsequent responsive pleadings, the parties believe that it is best to extend the diapositive
~     a °~
~      0 17 motion out until the end of January.
O+
~
~~~          18         6.      All parties agree that discovery is closed and all parties agree that no further

             19 discovery will be conducted or attempted.

             20         ///

             21

             22         ///

             23

             24         ///

             25

             26         ///

             27
                                                          Page 2 of 3
                                                                            MAC:14687-057 3576610 1 11/14/2018 11:30 AM
                      Case 2:17-cv-01946-JCM-PAL Document 90 Filed 11/14/18 Page 3 of 3




             1               This stipulation for an extension of time is also not sought for any improper purpose

             2 or other purpose of delay, but in the interest of each party effectively representing their

             3 clients at the dispositive motion stage.

             4               Dated this 14th day of November, 2018.

             5 MARQUIS AURBACH COFFING                                ABIR COHEN TREYZON SALO LLP

            6
                     By:      s/Craig R. Anderson               By: s/Darren Darwish
             7             Craig R. Anderson, Esq.                 Darren Darwish, Esq.(Pro Hac Vice)
                           Nevada Bar No.6882                      1901 Avenue ofthe Stars, Ste. 935
             8             10001 Park Run Drive                    Los Angeles, CA 90067
                           Las Vegas, Nevada 89145                 Attorneys for Plaintiffs
             9             Attorney for Defendants LVMPD, Sgt.
                           Crurnrine, Ofc. Tran and Ofc. Flores
            10
                     MCNUTT LAW FIRM,P.C.
~           11
z
w      ~ 12 By:              s/Daniel R. McNutt
O      °°                  Daniel R. McNutt, Esq.
     ~' 13                 Nevada Bar No. 7815
x ~~`"
U  ~~
                           625 South Eighth Street
U Q`~~     14              Las Vegas, Nevada 89101
~   _ ~ .~                 Attorney for Defendant Lopera
~~~~
N-~ ~ z w I S
~~"~~
~ o>~ 16
i..~~M                                                          ~►1    i
~     0 17
Ot                           IT IS HEREBY ORDERED that the diapositive motion deadline in this case,
~                ~
~           18' currently set for November 26, 2018, be extended an additional sixty-three (63) days up to
            19'
                ', and including Monday, January 28, 2019.
            20

            21
                                                   16
                             IT IS SO ORDERED this _day of November, 2018.
            22

            23
                                                                  UnitedStates
                                                                  United StatesDistrict Court Judge
                                                                                 Magistrate   Judge
            24

            25

            26

            27
                                                              Page 3 of 3
                                                                               MAC::146K7-US'7 3576610 1 11/14/2018 11:30 AM
